


Exhibit 10.3

 

Prepared by and after recording

return to:

 

Bryan Cave LLP

2200 Ross Avenue, Suite 3300

Dallas, TX 75201

Attn:  John T. Duncan III

 

Property:                                              Frisco Square Theater
Loan

 

LOAN MODIFICATION AGREEMENT

 

THIS LOAN MODIFICATION AGREEMENT (this “Agreement”) is executed on December 21,
2012 (the “Execution Date”) but effective for all purposes as of December 27,
2012 (the “Effective Date”), by and among BHFS THEATER, LLC, a Delaware limited
liability company (“Theater Borrower”), BHFS I, LLC, BHFS II, LLC, BHFS III,
LLC, BHFS IV, LLC, each a Delaware limited liability company (collectively, the
“Frisco Borrowers”), BEHRINGER HARVARD FRISCO SQUARE LP, a Delaware limited
partnership (“Frisco Square LP”; together with Theater Borrower and Frisco
Borrowers, each a “Borrower” and, collectively, “Borrowers”), each having an
address c/o Behringer Harvard Funds, 15601 Dallas Parkway, Suite 600, Addison,
Texas 75001, and BANK OF AMERICA, N.A., as Administrative Agent (“Administrative
Agent”) and on behalf of itself as a Lender under that certain Construction Loan
Agreement, dated as of December 10, 2010 (“Lender”), having an address c/o Bank
of America, 135 S. LaSalle St., Suite 900, Chicago, Illinois 60603, Attn:
Michael Olson.

 

R E C I T A L S:

 

A.                            Lender made a loan (the “Original Loan”) to
Theater Borrower in the original maximum principal amount of $5,047,057.00,
which is governed by that certain Construction Loan Agreement, dated as of
December 10, 2010 (the “Original Loan Agreement”), by and among Theater
Borrower, Administrative Agent and Lender.

 

B.                            To evidence the Loan, Theater Borrower executed
and delivered to Administrative Agent that certain Amended and Restated
Promissory Note, dated as of December 10, 2010 (the “Original Note”), payable to
the order of Lender in the original principal amount of $5,047,057.00, bearing
interest and being payable as therein provided.

 

C.                            Payment of the Original Note is secured by, among
other instruments, that certain Amended and Restated Deed of Trust, Assignment
of Rents and Leases, Security Agreement, Fixture Filing and Financing Statement,
dated as of December 10, 2010 (the “Original Deed of Trust”), executed by
Theater Borrower to PRLAP Inc., a North Carolina corporation, for the benefit of
Administrative Agent, encumbering certain real and personal property as more
fully described therein and also legally described on Exhibit A attached hereto
(the “Property”), recorded as Instrument Number 20101214001369960 in the
Official Public Records of Collin County, Texas.

 

--------------------------------------------------------------------------------


 

D.                            In connection with the Loan, Behringer Harvard
Opportunity REIT I, Inc., a Maryland corporation (“BH Guarantor”), and Fairways
Frisco, LP, a Texas limited partnership (“Fairways Guarantor”) executed that
certain Guaranty Agreement, dated as of December 10, 2010 (the “Original
Guaranty”), for the benefit of Lender.

 

E.                             The Original Note, the Original Loan Agreement,
the Original Deed of Trust, the Original Guaranty, and all other instruments and
documents executed prior to the date hereof in connection with the Original Loan
may be referred to, collectively, as the “Original Loan Documents”.

 

F.                              Administrative Agent and Lender are sometimes
referred to herein, collectively, as the “Lender Parties”.  The Borrowers and
Lender Parties are sometimes referred to herein, collectively, as the “Loan
Parties”.  Unless otherwise defined herein, initially capitalized terms have the
definitions ascribed to them in the Original Deed of Trust.

 

G.                            As a result of certain Defaults, Administrative
Agent accelerated the Original Loan on February 14, 2012 and Theater Borrower
failed to repay the Original Loan in full and, as a result, the Original Loan
remains fully due and payable, subject to the terms and conditions of this
Agreement.

 

H.                           Borrowers filed for Chapter 11 bankruptcy in the
United States Bankruptcy Court for the Eastern District of Texas, Sherman
Division (the “Bankruptcy Court”) in proceedings under Chapter 11, Case
No. 12-41581, Jointly Administered (collectively, the “Bankruptcy Proceedings”).

 

I.                                In connection with the Bankruptcy Proceedings,
the Borrowers were substantively consolidated.

 

J.                                In connection with the Bankruptcy Proceedings,
Borrowers have obtained confirmation of Debtors’ Modified Amended Joint
Consolidated Plan of Reorganization, dated December 13, 2012 (the “Bankruptcy
Plan”).

 

K.                           The Loan Parties are entering into this Agreement
to reinstate the Original Loan and modify the Original Loan Documents in
accordance with the terms and conditions of the Bankruptcy Plan, as more
specifically provided in this Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Loan Parties hereby agree as
follows:

 

AGREEMENTS:

 

1.                              Defined Terms. 
(a)                                        The following terms are added to each
of the Original Loan Documents, as applicable:

 

(i)                                     “Assumed Debt Service” means, with
respect to any particular period of time, interest and principal payments due
under the Note for such period at an interest

 

2

--------------------------------------------------------------------------------


 

rate of five percent (5.00%) and monthly principal payments which would be
sufficient to repay the Principal Debt of the Loan in full over a period of 30
years.

 

(ii)                                  “Bankruptcy Court” has the meaning given
such term in the Loan Modification Agreement.

 

(iii)                               “Bankruptcy Plan” has the meaning given such
term in the Loan Modification Agreement.

 

(iv)                              “Bankruptcy Proceedings” has the meaning given
such term in the Loan Modification Agreement.

 

(v)                                 “Capital Expenditures” means, for any
period, the amount expended for replacements and alterations to the Property
which are required to be capitalized under GAAP (including expenditures for
building improvements or major repairs).

 

(vi)                              “Debt Service Coverage Ratio” means, for any
period, the ratio of Net Cash Flow over Assumed Debt Service.  In determining
Debt Service Coverage Ratio, the Net Cash Flow for the immediately preceding 12
months will be used.

 

(vii)                           “Effective Date” means December 27, 2012.

 

(viii)                        “Frisco Square LP” has the meaning given such term
in the Loan Modification Agreement.

 

(ix)                              “Governmental Authority” means any court,
board, agency, commission, office, central bank or other authority of any nature
whatsoever for any governmental unit (federal, State, county, district,
municipal, city, country or otherwise) or quasi-governmental unit whether now or
hereafter in existence.

 

(x)                                 “Gross Income from Operations” means all
income, computed in accordance with GAAP derived from the ownership and
operation of the Property from whatever source, including, but not limited to,
rents, utility charges, escalations, service fees or charges, license fees,
parking fees, rent concessions or credits, and other required pass-throughs, but
excluding sales, use and occupancy or other taxes on receipts required to be
accounted for by Borrower to any Governmental Authority, refunds and
uncollectible accounts, sales of furniture, fixtures and equipment, insurance
proceeds (other than business interruption or other loss of income insurance),
interest on credit accounts, security deposits, utility and other similar
deposits.

 

(xi)                              “Loan Modification Agreement” means the Loan
Modification Agreement, dated as of the Effective Date, by and among Borrowers,
Administrative Agent and Lender.

 

3

--------------------------------------------------------------------------------


 

(xii)                           “Net Cash Flow” means, for any period, the
amount obtained by subtracting Operating Expenses and Capital Expenditures for
such period from Gross Income from Operations for such period.

 

(xiii)                        “Operating Expenses” means the total of all
expenditures, computed in accordance with GAAP, of whatever kind relating to the
operation, maintenance and management of the Property that are incurred on a
regular monthly or other periodic basis, including without limitation,
utilities, ordinary repairs and maintenance, insurance premiums, license fees,
Property taxes and assessments, advertising and marketing expenses, franchise
fees, management fees, payroll and related taxes, computer processing charges,
operational equipment or other lease payments as approved by Administrative
Agent, and other similar costs, but excluding depreciation, Assumed Debt
Service, and Capital Expenditures.

 

(xiv)                       “Schedule of Principal Payments” means that certain
amortization schedule set forth on Exhibit B to the Loan Modification Agreement.

 

(xv)                          “Supplemental Theater Claim” has the meaning given
to such term in the Bankruptcy Plan.

 

(b)                                 As of the Effective Date, the following
terms in the Original Loan Documents, as applicable, are amended and restated in
their entirety to read as follows:

 

(i)                                     “Borrower” or “Borrowers” means,
individually or collectively, as applicable, BHFS THEATER, LLC, a Delaware
limited liability company, the Frisco Borrowers, and Frisco Square LP.

 

(ii)                                  “Deed of Trust” or “Mortgage” means the
Original Deed of Trust, as defined in and as amended by the Loan Modification
Agreement.

 

(iii)                               “Frisco Loan” means that certain loan in the
original principal balance of $57,779,019.00 from Bank of America, N.A., as
administrative agent, and the other lenders from time to time a party to such
loan, to Frisco Borrowers, which is also subject to the Bankruptcy Plan.

 

(iv)                              “Frisco Loan Agreement” means that certain
Amended and Restated Loan Agreement, dated as of the Effective Date, governing
the Frisco Loan.

 

(v)                                 “Guaranty” means, collectively (a) that
certain Guaranty Agreement, dated as of December 10, 2010, executed by
Guarantor, and (b) the New Guaranty.

 

(vi)                              “Loan” means the loan by Lender to Borrower in
the amount of $4,981,578.39, which represents the Original Loan, as amended
pursuant to the Bankruptcy Plan (including the Supplemental Theater Claim), as
may be adjusted in the future once the amount of the Supplemental Theater Claim
has been finalized pursuant to the Bankruptcy Plan.

 

4

--------------------------------------------------------------------------------


 

(vii)                           “Loan Agreement” means the Original Loan
Agreement, as amended by the Loan Modification Agreement.

 

(viii)                        “Loan Documents” means the Original Loan
Documents, as amended and supplemented by the Loan Modification Agreement, the
New Guaranty, the Note and all other instruments and agreements executed on or
about the Effective Date evidencing or securing the Loan.

 

(ix)                              “Maturity Date” means February 1, 2018, as it
may be earlier terminated or extended in accordance with the terms hereof.

 

(x)                                 “New Guaranty” means that certain Guaranty
Agreement, dated as of the Effective Date, executed by BH Guarantor, in favor of
Administrative Agent for the ratable benefit of Bank of America, N.A. and
Regions Bank, an Alabama banking corporation, regarding the obligations of
Borrowers under the Loan and the obligations of the Borrowers under the Frisco
Loan.

 

(xi)                              “Note” means the Original Note, as amended by
the Loan Modification Agreement.

 

(xii)                           “Original Note” means the Original Note, as
defined in the Loan Modification Agreement.

 

2.                              Waiver of Certain Events of Default; Waiver of
Past Due Interest; Reinstatement.  The Loan Parties hereby expressly acknowledge
and agree that, as of the Effective Date and subject to the terms and conditions
set forth in this Agreement, (a) all Defaults which may have occurred and were
continuing under the Original Loan Documents prior to the Effective Date
resulting solely from (i) the Bankruptcy Proceedings or (ii) the Default which
resulted because of the occurrence of a default under the Frisco Loan, pursuant
to which Administrative Agent accelerated the Original Loan on February 14, 2012
(collectively, the “Bankruptcy Defaults”) are hereby fully and irrevocably
waived; (b) the acceleration of the Original Loan as a result of the occurrence
of the Bankruptcy Defaults is hereby fully and irrevocably revoked, cancelled,
annulled, vacated, rescinded and declared to be void and without any effect,
(c) the Original Loan and each of the Original Loan Documents shall be
reinstated in the form of the Loan and the Loan Documents, respectively, as if
no Default under the Loan Documents had occurred and as if the Original Loan had
not been accelerated, and (d) no interest at the Past Due Rate has accrued or
shall be payable by Borrowers in connection with the Original Loan Documents or
the Loan Documents as a result of any of the Bankruptcy Defaults.

 

3.                              Modifications to Original Note; Fully Funded
Loan; Supplemental Theater Claim.

 

(a)                                 The Note represents the same debt
represented by the Original Note, as modified by this Agreement, and does not
and will not constitute a novation.  The Original Note is hereby extended,
reinstated, renewed, amended and supplemented by this Agreement.  Any reference
to the “Note” in the Loan Documents or this Agreement will be and mean a
reference to the Note.  Each of the Borrowers acknowledges and agrees that the
Loan is fully funded and Lender is

 

5

--------------------------------------------------------------------------------


 

under no obligation to make any future advance of Loan proceeds.  As of the
Effective Date, the unpaid principal balance of the Loan is $4,981,578.39.  Each
of the Borrowers is jointly and severally liable for all obligations of Borrower
under the Loan and Loan Documents.

 

(b)                                 Pursuant to the Bankruptcy Plan, the actual
amount of the Supplemental Theater Claim will not be known until after the
Execution Date; however, the Loan includes $350,000.00 as an estimate of the
Supplemental Theater Claim.  Once the Supplemental Theater Claim is finalized
(the “Supplemental Theater Claim Date”), the amount of the Loan will be adjusted
accordingly, and the Loan will be re-amortized by Administrative Agent using the
then-current principal balance of the Loan and a five percent (5.00%) interest
rate over the number of months then remaining on the Schedule of Principal
Payments, and, accordingly, the Schedule of Principal Payments will be adjusted
to conform with the finalized Supplemental Theater Claim.  Borrowers agree to
promptly execute any further documents reasonably requested by Administrative
Agent necessary or desirable, as determined by Administrative agent, to
evidence, secure, confirm or ratify the Loan or amount of the Loan, as modified
by the final Supplemental Theater Claim, or to modify any of the other Loan
Documents, or to adjust the Schedule of Principal Payments, each to account for
and accommodate the final Supplemental Theater Claim.

 

4.                              Specific Amendments to Loan Agreement.  Each of
the following amendments will be effective as of the Effective Date:

 

(a)                                 Interest Rate.

 

(i)                                     Section 1.7(a) of the Loan Agreement is
amended and restated in its entirety as follows:

 

(a)                                 30 Day LIBOR Rate.  The unpaid balance of
the Note from day to day outstanding which is not past due, shall bear interest
at the fluctuating rate of interest per annum (the “Floating Rate”) equal to the
lesser of (i) the maximum non-usurious rate of interest allowed by applicable
law or (ii) the BBA LIBOR Daily Floating Rate plus 300 basis points per annum. 
Interest shall be computed for the actual number of days which have elapsed, on
the basis of a 360-day year comprised of twelve (12) months of thirty (30) days
each.

 

(ii)                                  Alternative Rate.  Section 1.7(b) is
hereby deleted.

 

(b)                                 Past Due Rate.  The reference to “or the
Alternative Floating Rate, as applicable, plus six hundred fifty (650) basis
points” in the definition of Past Due Rate, as defined in Section 1.7(c) of the
Loan Agreement, is deleted and replaced with “plus two hundred (200) basis
points”.

 

(c)                                  Payments and Maturity Date; Extension
Options.

 

(i)                                     Interest.  Section 1.12(a) of the Loan
Agreement is amended and restated in its entirety as follows:

 

6

--------------------------------------------------------------------------------


 

(a)                                 Interest and Monthly Principal Payments. 
Accrued unpaid interest on the Loan shall be due and payable on the first (1st)
day of the month of each calendar month until all principal and accrued interest
owing on the Loan shall have been fully paid and satisfied.  All payments of
interest due on the first (1st) day of each calendar month shall include all
unpaid interest on the Loan accrued through and including the last day of the
immediately preceding calendar month.  In addition to interest payments,
following the Effective Date, principal on the Note shall be due and payable as
set forth on the Schedule of Principal Payments.  Notwithstanding the foregoing,
the first monthly payment of principal and interest due hereunder after the
Effective Date shall be due on the first (1st) Business Day of the next calendar
month following the expiration of thirty (30) days after the Effective Date and
such first payment shall be adjusted to include all interest accruing since the
Effective Date and principal amortization related to such period as determined
by Administrative Agent in its reasonable discretion.

 

(ii)                                  Cash Flow Sweep.  Section 1.12(b) of the
Loan Agreement is deleted.

 

(iii)                               Extension Option.  Section 1.12(d) of the
Loan Agreement is amended and restated in its entirety as follows:

 

(d)                                 Extension Options.  Borrowers shall have the
option to extend the Maturity Date for a period of twenty-four (24) months (the
“Extension Period”), at which time the term “Maturity Date” shall mean the
Maturity Date, as extended pursuant to this Section 1.12.  The exercise of the
extension option shall be effective only if all of the following conditions have
been satisfied on or before the then-current Maturity Date:

 

(i)                                     There shall then exist no Default or
Potential Default, either at the time Borrowers give the Extension Notice
(hereafter defined) or at the commencement of the Extension Period.

 

(ii)                                  Borrowers maintain a Debt Service Coverage
Ratio of 1.00:1.00 tested as of the commencement of the Extension Period using
the Assumed Debt Service at the time of the commencement of the Extension
Period.

 

(iii)                               Borrowers shall cause to be delivered to
Administrative Agent at Borrower’s expense an endorsement to the applicable
Title Insurance for the Deed of Trust reflecting that the coverage afforded by
such Title Insurance has not been adversely affected as a result of the
modification and extension of the Loan and the documents referred to in
paragraph (vi) below.

 

(iv)                              Borrowers and Guarantor shall have executed
and delivered to Administrative Agent a modification and extension agreement,
providing for, among other things (1) the extension of the Maturity Date,
(2) the reaffirmation by Borrowers and Guarantor of their respective obligations
under the Loan Documents, and (3) the waiver and release by Borrowers and
Guarantor of any

 

7

--------------------------------------------------------------------------------


 

defenses, claims, counterclaims, and rights of offset, if any, which Borrowers
or Guarantor may then have in respect of Administrative Agent and the
indebtedness and Obligations, together with such other agreements, documents or
amendments, to the Loan Documents as are reasonably requested by Administrative
Agent in its good faith business judgment.  During any Extension Period, unless
noted above, all terms and conditions of the Loan Documents (including but not
limited to interest rates and payments) pertaining to the Loan shall continue to
apply.

 

(v)                                 The request for extension (the “Extension
Notice”) must be made to Administrative Agent in writing not more than one
hundred eighty (180) days and not less than one hundred twenty (120) days prior
to the Maturity Date.

 

(e)                                  Advances and Payments.  Section 1.13(a) of
the Loan Agreement is deleted.

 

(f)                                   Payment Defaults.  Section 4.1(a) of the
Loan Agreement is amended and restated in its entirety as follows:

 

(a)                                 Failure to Pay Indebtedness. Any principal
and/or interest on the Loan is not paid on the Maturity Date, or in the case of
any of payment of principal and/or interest or any other payment on the Loan is
not paid when due on a date other than the Maturity Date, such payment is not
made within ten (10) Business Days after Administrative Agent has given written
notice of such default, such notice to be transmitted by overnight mail or other
nationally recognized overnight courier.

 

5.                              Notices.  The address for notices to
Administrative Agent and Lender under each of the Loan Documents, as applicable,
is amended to be the following:

 

Bank of America, N.A.

135 S. LaSalle St., Suite 900

Chicago, Illinois 60603

Attn: Michael Olson

 

6.                              Amendments to Other Original Loan Documents. 
All Original Loan Documents are hereby amended to the extent necessary to make
the recitations and contents thereof consistent with the terms of this
Agreement.

 

7.                              Lack of Defenses.  Each Borrower acknowledges
and agrees that, as of the Effective Date, it has no defenses, counterclaims,
offsets, cross-complaints or demands of any kind or nature whatsoever that can
be asserted to reduce or eliminate all or any part of their liability to repay
any indebtedness to any of the Lender Parties or seek affirmative relief for
damages of any kind or nature from any of the Lender Parties, which claims arise
out of or are related to the Loan Documents or any Borrower’s relationship with
any of the Lender Parties.  To the extent that any Borrower alleges that it
holds any such claims, each Borrower acknowledges and agrees that it fully,
forever and irrevocably releases any such claims pursuant to Section 11 of this
Agreement and pursuant to the Bankruptcy Plan.

 

8

--------------------------------------------------------------------------------


 

8.                              Survival of Representations and Warranties.  All
representations and warranties of each Borrower contained in this Agreement will
survive the execution of this Agreement and are material and have been or will
be relied upon by the Lender Parties, notwithstanding any investigation made by
any person, entity or organization on behalf of any of the Lender Parties.

 

9.                              Provisions Related to Original Guaranty.  With
respect to Fairways Guarantor only, notwithstanding anything to the contrary
contained in this Agreement or the other Loan Documents, neither the execution
of this Agreement nor the performance of the parties under the Loan Documents
will waive, limit or impair any right or remedy of the Lender Parties under the
Original Guaranty as against Fairways Guarantor or give rise to any defense or
right of offset of Fairways Guarantor with respect to the Original Guaranty. 
With respect to BH Guarantor only, notwithstanding anything to the contrary
contained in this Agreement or the other Loan Documents, the obligations of BH
Guarantor are expressly limited to those set forth in the New Guaranty and the
Original Guaranty shall not apply in any manner, directly or indirectly, to BH
Guarantor.

 

10.                       Representations and Warranties.  Each Borrower does
hereby make the following representations and warranties to Lender as of the
Effective Date in order to induce the Lender Parties to enter into this
Agreement, it being hereby acknowledged by each Borrower that Lender is relying
upon such representations and warranties as a material inducement to the Lender
Parties’ execution hereof:

 

(a)                         All representations and warranties made by Theater
Borrower in the Loan Documents are true and correct as of the Effective Date,
except to the extent that such representations and warranties expressly relate
to an earlier date, in which case, such representations and warranties are true
and correct as of such earlier date.

 

(b)                         Subject to the provisions of Section 2 of this
Agreement, each Borrower is in compliance with all covenants, agreements and
obligations of Borrower set forth in the Loan Documents, as modified by this
Agreement, and no default exists thereunder, and, after giving effect to this
Agreement, no event or circumstance exists which with the passage of time or the
giving of notice, or both, would constitute an Default under the Loan Documents.

 

(c)                          No Borrower has any set-offs, counterclaims,
defenses or other causes of action against any of the Lender Parties arising out
of the Loan, the Loan Documents, any other indebtedness of any Borrower to any
of the Lender Parties, or otherwise, and to the extent any such set-offs,
counterclaims, defenses or other causes of action may exist, whether known or
unknown, said items are hereby waived by each Borrower.

 

(d)                         Lender has duly performed all its obligations under
the Loan Documents.

 

(e)                          Theater Borrower is the sole legal and beneficial
owner of the Property.

 

(f)                           This Agreement constitutes the legal, valid and
binding obligation of each Borrower enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws

 

9

--------------------------------------------------------------------------------


 

affecting the rights of creditors generally and by general principles of equity
(whether enforced at law or in equity).  The execution and delivery of this
Agreement does not contravene, result in a breach of, or constitute a default
under any security instrument, loan agreement, indenture or other contract or
agreement to which any Borrower is bound, nor would such execution and delivery
constitute a default with the passage of time or the giving of notice, or both.

 

(g)                          The lien of the Deed of Trust is valid and
subsisting and will remain an enforceable and valid first lien (except for
Permitted Encumbrances) against the Property.

 

(h)                         Each Borrower has thoroughly read and reviewed the
terms and provisions of this Agreement and is familiar with same, and each
Borrower has entered into this Agreement voluntarily, without duress or undue
influence of any kind, and with the advice and representation of legal counsel
selected by each Borrower.

 

(i)                             Except for those certain Adversary Proceedings
in connection with the Bankruptcy Proceedings under Cause Number 12-4120, also
defined as the “City Adversary” in the Bankruptcy Plan, there are no judgments,
orders, suits, actions, garnishments, attachments or proceedings by or before
any court, commission, board or other governmental body pending or, to the
knowledge of each Borrower, threatened.

 

11.                       Release.

 

(a)                         EACH BORROWER REPRESENTS AND WARRANTS THAT IT DOES
NOT HAVE ANY SETOFF, RECOUPMENT, COUNTERCLAIM, DEFENSE, CROSS-COMPLAINT, CLAIM,
DEMAND OR OTHER CAUSE OF ACTION OF ANY NATURE WHATSOEVER (COLLECTIVELY,
“COUNTERCLAIMS”) AGAINST ADMINISTRATIVE AGENT OR LENDER WHICH ARISE OUT OF THE
TRANSACTIONS EVIDENCED BY THE LOAN DOCUMENTS, THE GUARANTY, OR ANY TRANSACTION
WITH ADMINISTRATIVE AGENT OR LENDER, OR WHICH RELATE TO THE PROPERTY, OR WHICH
COULD BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ANY BORROWER’S
LIABILITY TO REPAY THE INDEBTEDNESS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM ADMINISTRATIVE AGENT OR LENDER, IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHANGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS OR
GUARANTY, THE NEGOTIATION FOR AND EXECUTION OF THIS AGREEMENT, AND ANY
SETTLEMENT NEGOTIATIONS.  TO THE EXTENT THAT ANY COUNTERCLAIMS MAY EXIST,
WHETHER KNOWN OR UNKNOWN, ALL SUCH COUNTERCLAIMS ARE WAIVED AND HEREBY RELEASED
BY EACH BORROWER;

 

(b)                         EACH BORROWER, ON BEHALF OF ITSELF, AND ITS
SUCCESSORS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, MEMBERS, ASSIGNS AND
PERSONNEL AND LEGAL REPRESENTATIVES, DOES HEREBY RELEASE, REMISE,

 

10

--------------------------------------------------------------------------------


 

ACQUIT AND FOREVER DISCHARGE ADMINISTRATIVE AGENT, LENDER, AND THEIR EMPLOYEES,
AGENTS, REPRESENTATIVES, CONSULTANTS, ATTORNEYS, FIDUCIARIES, SERVANTS,
OFFICERS, DIRECTORS, PARTNERS, PREDECESSORS, SUCCESSORS AND ASSIGNS, SUBSIDIARY
CORPORATIONS, PARENT CORPORATIONS, AND RELATED CORPORATE DIVISIONS (ALL OF THE
FOREGOING HEREINAFTER CALLED THE “RELEASED PARTIES”), FROM ANY AND ALL ACTIONS
AND CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS, DEBTS, CLAIMS, DEMANDS,
LIABILITIES, OBLIGATIONS, DAMAGES AND EXPENSES OF ANY AND EVERY CHARACTER, KNOWN
OR UNKNOWN, DIRECT AND/OR INDIRECT, AT LAW OR IN EQUITY, OF WHATSOEVER KIND OR
NATURE, WHETHER HERETOFORE OR HEREAFTER ARISING, FOR OR BECAUSE OF ANY MATTER OR
THINGS DONE, OMITTED OR SUFFERED TO BE DONE BY ANY OF THE RELEASED PARTIES PRIOR
TO AND INCLUDING THE EFFECTIVE DATE, AND IN ANY WAY DIRECTLY OR INDIRECTLY
ARISING OUT OF OR IN ANY WAY CONNECTED TO, AND ANY AND ALL DEALINGS BETWEEN THE
ADMINISTRATIVE AGENT, LENDER AND ANY BORROWER RELATED TO, THIS AGREEMENT, THE
LOAN DOCUMENTS, THE GUARANTY, THE LOAN, THE NOTE, OR THE PROPERTY, IRRESPECTIVE
OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS OR OTHERWISE, INCLUDING BUT NOT LIMITED TO, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE LOAN DOCUMENTS, OR THE GUARANTY, THE NEGOTIATION FOR AND EXECUTION OF THIS
AGREEMENT, OR ANY SETTLEMENT NEGOTIATIONS (ALL OF THE FOREGOING HEREINAFTER
CALLED THE “RELEASED MATTERS”); AND EACH BORROWER HEREBY COVENANTS AND AGREES
NEVER TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE,
PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION OR PROSECUTION OF, ANY CLAIM,
ACTION OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR DEMANDS OF ANY NATURE
AGAINST ANY OF THE RELEASED PARTIES ARISING OUT OF OR RELATED TO THE RELEASED
MATTERS AND/OR ADMINISTRATIVE AGENT OR LENDER’S ACTIONS, OMISSIONS, STATEMENTS,
REQUESTS OR DEMANDS PRIOR TO THE DATE HEREOF IN ADMINISTERING, ENFORCING,
MONITORING, COLLECTING OR ATTEMPTING TO COLLECT THE INDEBTEDNESS AND OTHER
OBLIGATIONS OF BORROWERS UNDER THE LOAN DOCUMENTS;

 

(c)                          EACH BORROWER ACKNOWLEDGES THAT THE AGREEMENTS IN
THIS PARAGRAPH ARE INTENDED TO BE IN FULL SATISFACTION OF ALL OR ANY ALLEGED
INJURIES OR DAMAGES TO ANY OF THE BORROWERS AND ITS SUCCESSORS, AGENTS,
ATTORNEYS, OFFICERS, DIRECTORS, ASSIGNS AND PERSONAL AND LEGAL REPRESENTATIVES
ARISING IN CONNECTION WITH THE RELEASED MATTERS;

 

11

--------------------------------------------------------------------------------

 

(d)                                 EACH BORROWER REPRESENTS AND WARRANTS TO
ADMINISTRATIVE AGENT AND LENDER THAT IT HAS NOT PURPORTED TO TRANSFER, ASSIGN OR
OTHERWISE CONVEY ANY RIGHT, TITLE OR INTEREST OF ANY BORROWER IN ANY RELEASED
MATTER TO ANY OTHER PERSON AND THAT THE FOREGOING CONSTITUTES A FULL AND
COMPLETE RELEASE OF EACH BORROWER’S CLAIMS, IF ANY, WITH RESPECT TO ALL RELEASED
MATTERS; AND

 

(e)                                  THE PROVISIONS OF THIS SECTION 11 AND THE
REPRESENTATIONS, WARRANTIES, RELEASES, WAIVERS, REMISES, ACQUITTANCES,
DISCHARGES, COVENANTS, AGREEMENTS AND INDEMNIFICATIONS CONTAINED HEREIN
(A) CONSTITUTE A MATERIAL CONSIDERATION FOR AND INDUCEMENT TO ADMINISTRATIVE
AGENT AND LENDERS ENTERING INTO THIS AGREEMENT, (B) DO NOT CONSTITUTE AN
ADMISSION OF OR BASIS FOR ESTABLISHING ANY DUTY, OBLIGATION OR LIABILITY OF
ADMINISTRATIVE AGENT OR LENDER TO ANY BORROWER, GUARANTOR, OR ANY OTHER PERSON,
AND (C) SHALL NOT BE USED AS EVIDENCE AGAINST ADMINISTRATIVE AGENT OR LENDER BY
ANY BORROWER, GUARANTOR OR ANY OTHER PERSON FOR ANY PURPOSE.

 

12.                               Ratification and Confirmation.

 

(a)         The Loan Parties hereby expressly ratify, and confirm (i) each of
the Loan Documents, and (ii) all rights, assignments, liens, pledges, security
interests, and obligations thereunder, including, without limitation, the
assignments, liens, pledges and security interests of the Loan Documents. 
Notwithstanding the foregoing or any other provision hereof to the contrary,
nothing in this Agreement is intended to be, and will not be deemed or construed
to be, a novation of the Original Note, the Note or the Loan Documents.

 

(b)         Each Borrower expressly acknowledges and agrees that the Loan
remains outstanding and that each Borrower is fully bound by all of the terms
and conditions of the Original Loan Documents, as modified by this Agreement. 
Except as otherwise expressly set forth herein, nothing contained in this
Agreement will be deemed to be or effect (i) any waiver or release of any of the
terms and conditions of the Note or any of the other Loan Documents or of any
existing or future defaults or events of default thereunder, (ii) an extension
of time for the payment or performance of any obligation to be performed on the
part of any Borrower or any other obligor thereunder, or (iii) any waiver or
release of Lender’s rights to exercise any and all remedies with respect
thereto, or the effectiveness of any notices of intention to accelerate, notices
of acceleration, or acceleration given subsequent to the execution of this
Agreement.

 

13.                               Further Assurances.  Each Borrower agrees to
execute any instruments which, in the reasonable opinion of any of the Lender
Parties, are necessary or desirable to perfect the mortgages, deeds of trust,
liens, security interests, assignments and encumbrances relating to the Loan
Documents or the transactions contemplated therein.

 

12

--------------------------------------------------------------------------------


 

14.                               Conditions Precedent; Title Endorsement.  In
addition to those conditions described elsewhere in this Agreement, a condition
precedent to the effectiveness of this Agreement shall be that prior to or
simultaneously with the execution of this Agreement, (a) Borrowers must have
executed, or caused to be executed, and delivered to the Lender Parties (i) the
New Guaranty, and (ii) all other documents expressly and previously required by
the Lender Parties in connection with the modification of the Loan contemplated
hereby, and (b) all conditions precedent set forth in Article 2 of the Frisco
Loan Agreement relating to the Frisco Loan must have been satisfied.  On the
Execution Date, as a condition precedent to the effectiveness of this Agreement,
Borrower shall cause Chicago Title Insurance Company to deliver to
Administrative Agent a T-38 endorsement to the existing mortgagee policy of
title insurance issued in connection with the Original Loan in form and
substance acceptable to Administrative Agent.

 

15.                               No Waiver.  Except as expressly provided
herein, the execution of this Agreement by the Lender Parties does not and will
not constitute a waiver of any rights or remedies to which any of the Lender
Parties are entitled pursuant to the Loan Documents, nor will the same
constitute a waiver of any Default which may have heretofore occurred or which
may hereafter occur with respect to the Loan Documents.

 

16.                               Counterparts.  This Agreement may be executed
in any number of counterparts with the same effect as if all parties hereto had
signed the same document.  All such counterparts will be construed together and
shall constitute one instrument, but in making proof hereof it will only be
necessary to produce one such counterpart.

 

17.                               Governing Law.  THE TERMS AND CONDITIONS OF
THIS AGREEMENT WILL BE GOVERNED BY THE LAW OF THE STATE WHERE THE PROPERTY IS
LOCATED WITHOUT GIVING EFFECT TO RULES REGARDING CONFLICTS OF LAWS.

 

18.                               Interpretation.  Within this Agreement, words
of any gender will be held and construed to include any other gender, and words
in the singular number will be held and construed to include the plural, unless
the context otherwise requires.  The section headings used herein are intended
for reference purposes only and will not be considered in the interpretation of
the terms and conditions hereof.  The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and that the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party will not be employed in the interpretation of this
Agreement or any exhibits or amendments hereto.

 

19.                               Amendment.  The terms and conditions hereof
may not be modified, altered or otherwise amended except by an instrument in
writing executed by all of the Loan Parties.

 

20.                               Entire Agreement.  THIS AGREEMENT, TOGETHER
WITH THE OTHER LOAN DOCUMENTS AND THE BANKRUPTCY PLAN, CONTAINS THE ENTIRE
AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE MODIFICATION OF THE
LOAN AND FULLY SUPERSEDES ALL PRIOR

 

13

--------------------------------------------------------------------------------


 

AGREEMENTS AND UNDERSTANDING BETWEEN THE PARTIES PERTAINING TO SUCH SUBJECT
MATTER.  In the event of any conflict between the terms of the Original Loan
Documents, as modified hereby, the Bankruptcy Plan or the order approving the
Bankruptcy Plan entered by the Bankruptcy Court (the “Order”), the following
shall control in the following order:  the Bankruptcy Plan, then the Original
Loan Documents, as modified hereby, and then the Order.  Notwithstanding the
foregoing, the Loan Parties agree that the fact that certain provisions of this
Agreement are more fully described or detailed than such comparable provisions
in the Bankruptcy Plan or the Order (e.g., the extension option granted to
Borrower and related conditions to exercising such option) will not constitute,
or be deemed to constitute, a conflict between the agreements for purposes of
this Section, and the more detailed provisions of this Agreement will control.

 

21.                               Successors and Assigns.  The terms and
conditions of this Agreement are binding upon and will inure to the benefit of
the parties hereto, their successors and permitted assigns.

 

22.                               WAIVER OF JURY TRIAL.  EACH PARTY TO THIS
AGREEMENT AGREES THAT ANY SUIT, ACTION, OR PROCEEDING BROUGHT OR INSTITUTED BY
ANY PARTY HERETO OR ANY SUCCESSOR OR ASSIGN OF ANY PARTY ON OR WITH RESPECT TO
THIS AGREEMENT, ANY OF THE OTHER DOCUMENTS EXECUTED IN CONNECTION WITH THIS
AGREEMENT, ANY OF THE LOAN DOCUMENTS OR WHICH IN ANY WAY RELATES DIRECTLY OR
INDIRECTLY TO THE OBLIGATIONS UNDER THIS AGREEMENT, THE OTHER DOCUMENTS EXECUTED
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY EVENT,
TRANSACTION OR OCCURRENCE ARISING OUT OF OR IN ANY WAY CONNECTED THEREWITH, OR
THE DEALINGS OF THE PARTIES WITH RESPECT THERETO, WILL BE TRIED ONLY BY A COURT
AND NOT A JURY. EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY
IN ANY SUCH SUIT, ACTION, OR PROCEEDING. BORROWER ACKNOWLEDGES AND AGREES THAT
THIS PROVISION IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT BETWEEN THE
PARTIES HERETO AND THAT LENDER WOULD NOT AGREE TO THE AGREEMENTS SET FORTH
HEREIN IF THIS WAIVER OF JURY TRIAL PROVISION WERE NOT A PART OF THIS AGREEMENT.

 

23.                               Relationship of Parties.  Nothing contained in
this Agreement or the Loan Documents constitutes or will be construed as the
formation of a partnership, joint venture, tenancy-in-common, or any other form
of co-ownership, between any of the Lender Parties and any of the Borrowers or
any other person or entity or the creation of any confidential or fiduciary
relationship of any kind between any of the Lender Parties and any of the
Borrowers or any other person or entity. Borrower acknowledges and agrees that
the Lender Parties have at all times acted and will at all times continue to be
acting only as a lender to Borrowers within the normal and usual scope of
activities of a lender.

 

24.                               Severability.  If any clause or provision of
this Agreement is determined to be illegal, invalid or unenforceable under any
present or future law by the final judgment of a court of competent
jurisdiction, the remainder of this Agreement will not be affected thereby. It
is the intention of the parties that if any such provision is held to be
illegal, invalid or unenforceable,

 

14

--------------------------------------------------------------------------------


 

there will be added in lieu thereof by a court of competent jurisdiction a
provision as similar in terms to such provision as is possible and be legal,
valid and enforceable.

 

25.                               Recitals.  The “Recitals” set forth at the
beginning of this Agreement are hereby acknowledged to be true and correct by
the parties and are incorporated into this Agreement.

 

26.                               Conflicts.  In the event of any conflicts or
ambiguity between the terms, covenants and provisions of this Agreement and
those of the Original Loan Documents, the terms, covenants and provisions of
this Agreement will prevail.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Loan Parties have executed and delivered this Agreement
as of (but not necessarily on) the Effective Date.

 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

BANK OF AMERICA, N.A.,

 

individually as Administrative Agent and Lender

 

 

 

 

 

By:

 

 

Name:

Michael E. Olson

 

Title:

Senior Vice President

 

 

 

 

 

STATE OF ILLINOIS

§

 

§

COUNTY OF COOK

§

 

BEFORE ME, the undersigned authority, on this day personally appeared Michael E.
Olson, Senior Vice President of Bank of America, N.A., known to me to be the
person and officer whose name is subscribed to the foregoing instrument, who
acknowledged to me that, being duly authorized so to do, he executed the same
for the purposes and consideration therein expressed and in the capacity therein
stated as the act and deed of said corporations.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this           day of December, 2012.

 

 

 

 

 

 

 

Notary Public in and for the State of Illinois

 

 

 

 

 

 

 

 

Printed or Typed Name of Notary

 

 

 

[AFFIX NOTARY SEAL]

 

My Commission Expires:

 

 

(Signatures Continue)

 

16

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

BHFS THEATER, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

Michael O’Hanlon

 

Title:

President and Chief Executive Officer

 

 

 

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

BEFORE ME, the undersigned authority, on this day personally appeared Michael
O’Hanlon, President and Chief Executive Officer of BHFS Theater, LLC, a Delaware
limited liability company, known to me to be the person and officer whose name
is subscribed to the foregoing instrument, who acknowledged to me that, being
duly authorized so to do, he executed the same for the purposes and
consideration therein expressed and in the capacity therein stated as the act
and deed of said company.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this            day of December, 2012.

 

 

 

 

 

 

 

Notary Public in and for the State of Texas

 

 

 

 

 

 

 

 

Printed or Typed Name of Notary

 

 

 

[AFFIX NOTARY SEAL]

 

My Commission Expires:

 

 

(Signatures Continue)

 

17

--------------------------------------------------------------------------------


 

 

BHFS I, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

Michael O’Hanlon

 

Title:

President and Chief Executive Officer

 

 

 

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

BEFORE ME, the undersigned authority, on this day personally appeared Michael
O’Hanlon, President and Chief Executive Officer of BHFS I, LLC, a Delaware
limited liability company, known to me to be the person and officer whose name
is subscribed to the foregoing instrument, who acknowledged to me that, being
duly authorized so to do, he executed the same for the purposes and
consideration therein expressed and in the capacity therein stated as the act
and deed of said company.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this              day of December, 2012.

 

 

 

 

 

 

 

Notary Public in and for the State of Texas

 

 

 

 

 

 

 

 

Printed or Typed Name of Notary

 

 

 

[AFFIX NOTARY SEAL]

 

My Commission Expires:

 

 

(Signatures Continue)

 

18

--------------------------------------------------------------------------------

 

 

BHFS II, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

Michael O’Hanlon

 

Title:

President and Chief Executive Officer

 

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

BEFORE ME, the undersigned authority, on this day personally appeared Michael
O’Hanlon, President and Chief Executive Officer of BHFS II, LLC, a Delaware
limited liability company, known to me to be the person and officer whose name
is subscribed to the foregoing instrument, who acknowledged to me that, being
duly authorized so to do, he executed the same for the purposes and
consideration therein expressed and in the capacity therein stated as the act
and deed of said company.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this          day of December, 2012.

 

 

 

 

 

 

 

Notary Public in and for the State of Texas

 

 

 

 

 

 

 

 

Printed or Typed Name of Notary

 

 

 

[AFFIX NOTARY SEAL]

 

My Commission Expires:

 

 

(Signatures Continue)

 

19

--------------------------------------------------------------------------------


 

 

BHFS III, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

Michael O’Hanlon

 

Title:

President and Chief Executive Officer

 

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

BEFORE ME, the undersigned authority, on this day personally appeared Michael
O’Hanlon, President and Chief Executive Officer of BHFS III, LLC, a Delaware
limited liability company, known to me to be the person and officer whose name
is subscribed to the foregoing instrument, who acknowledged to me that, being
duly authorized so to do, he executed the same for the purposes and
consideration therein expressed and in the capacity therein stated as the act
and deed of said company.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this          day of December, 2012.

 

 

 

 

 

 

 

Notary Public in and for the State of Texas

 

 

 

 

 

 

 

 

Printed or Typed Name of Notary

 

 

 

[AFFIX NOTARY SEAL]

 

My Commission Expires:

 

 

(Signatures Continue)

 

20

--------------------------------------------------------------------------------


 

 

BHFS IV, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

Michael O’Hanlon

 

Title:

President and Chief Executive Officer

 

 

 

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

BEFORE ME, the undersigned authority, on this day personally appeared Michael
O’Hanlon, President and Chief Executive Officer of BHFS IV, LLC, a Delaware
limited liability company, known to me to be the person and officer whose name
is subscribed to the foregoing instrument, who acknowledged to me that, being
duly authorized so to do, he executed the same for the purposes and
consideration therein expressed and in the capacity therein stated as the act
and deed of said company.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this           day of December, 2012.

 

 

 

 

 

 

 

Notary Public in and for the State of Texas

 

 

 

 

 

 

 

 

Printed or Typed Name of Notary

 

 

 

[AFFIX NOTARY SEAL]

 

My Commission Expires:

 

 

(Signatures Continue)

 

21

--------------------------------------------------------------------------------


 

 

BEHRINGER HARVARD FRISCO SQUARE LP,

 

a Delaware limited partnership

 

 

 

By:

BP-FS GP, LLC,

 

 

a Delaware limited liability company,

 

 

its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

Michael O’Hanlon

 

 

Title:

President and Chief Executive Officer

 

 

 

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

BEFORE ME, the undersigned authority, on this day personally appeared Michael
O’Hanlon, President and Chief Executive Officer of BP-FS GP, LLC, a Delaware
limited liability company, general partner of Behringer Harvard Frisco Square
LP, a Delaware limited partnership, known to me to be the person and officer
whose name is subscribed to the foregoing instrument, who acknowledged to me
that, being duly authorized so to do, he executed the same for the purposes and
consideration therein expressed and in the capacity therein stated as the act
and deed of said company.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this           day of December, 2012.

 

 

 

 

 

 

 

Notary Public in and for the State of Texas

 

 

 

 

 

 

 

 

Printed or Typed Name of Notary

 

 

 

[AFFIX NOTARY SEAL]

 

My Commission Expires:

 

 

22

--------------------------------------------------------------------------------

 

EXHIBIT A

 

PROPERTY

 

[g40373kg07i001.gif]

 

23

--------------------------------------------------------------------------------


 

[g40373kg07i002.gif]

 

24

--------------------------------------------------------------------------------


 

[g40373kg07i003.gif]

 

25

--------------------------------------------------------------------------------


 

[g40373kg07i004.gif]

 

26

--------------------------------------------------------------------------------

 

EXHIBIT B

 

SCHEDULE OF PRINCIPAL PAYMENTS

 

[attached]

 

27

--------------------------------------------------------------------------------

 

[g40373kg11i001.gif]

 

28

--------------------------------------------------------------------------------


 

[g40373kg11i002.gif]

 

29

--------------------------------------------------------------------------------
